                         IN THE UNITED STATES DISTRICT
                      COURT FOR THE DISTRICT OF COLORADO
                             Judge Daniel D. Domenico

    Case No. 1:18-cv-00977-DDD-KMT

    JAMES CULICHIA,

         Plaintiff,

    v.

    SAFECO INSURANCE COMPANY OF AMERICA,

         Defendant.


     ORDER GRANTING IN PART MOTION FOR SUMMARY JUDGMENT


         This diversity case was brought by a motorist against his insurance company.

After being rear-ended by an alleged underinsured at-fault driver, the motorist

claimed, but has been unable to collect, any underinsured motorist benefits for

which he contracted and paid premiums. He now seeks damages and statutory

penalties for the insurer’s failure to pay. Before the Court is the insurer’s motion for

summary judgment. For the following reasons, the motion is GRANTED IN PART.

I.       BACKGROUND

         The basic facts relevant to this Order are undisputed.1 Plaintiff James

Culichia carried an underinsured motorist insurance policy with Defendant Safeco



1      Plaintiff has failed to comply with Section III(E)(1)(d) of the Court’s Practice
Standards for civil cases. Plaintiff has additionally submitted “facts” of his own that
are unsupported by citation to the record. See Fed. R. Civ. P. 56(e)(2). Despite these
failures, the Court has reviewed the record and finds no genuine dispute of fact,
only disputes as to the materiality of certain facts.
Insurance Company of America. Pursuant to the policy, Safeco agreed to pay

damages caused by an accident with an underinsured motor vehicle if Mr. Culichia

were to sustain injuries exceeding the amount he could receive from an at-fault

driver, up to the policy limit of $250,000. The policy provides that Safeco has no

duty to provide coverage unless (1) it is notified promptly about the accident or loss;

(2) Mr. Culichia cooperates with Safeco in the investigation, settlement, or defense

of any lawsuit; (3) Mr. Culichia submits, as often as Safeco reasonably requires, to

physical examinations by physicians selected by Safeco and examinations under

oath; and (4) Mr. Culichia authorizes Safeco to obtain medical and other pertinent

records. The policy also states that no legal action may be brought against Safeco

until there has been full compliance with the policy’s terms.

      On March 11, 2015, Mr. Culichia was rear-ended in an automobile crash. The

next day, he called Safeco to lodge a claim under the policy. On March 15, Safeco

wrote to him:

             We are very sorry to hear about your accident. . . . Please
             ask your medical providers to send all medical bills from
             the accident to us[.] . . . If your injury is more serious or
             your treatment is more extensive than what was originally
             reported, please contact us as soon as possible. We may
             need to contact your doctor to ensure that any additional
             bills or treatments are paid promptly.

On April 28, Mr. Culichia’s attorney responded by sending a letter of representation.

On May 19, Safeco again requested medical bills and records.




                                           2
      Nearly one year later, on March 2, 2016, Mr. Culichia2 sent Safeco the police

report associated with the accident and requested permission to resolve the claim

against the at-fault driver. Safeco consented. On April 15, Mr. Culichia sent Safeco

a letter representing that he had settled with the at-fault driver for the driver’s

policy limits of $25,000, and making a demand for underinsured motorist benefits of

$50,000 (“First Demand”). The First Demand did not attach any actual medical bills

or records, though it did contain a detailed breakdown of providers, dates,

treatments, and expenses totaling $11,259.98. It represented several injuries,

including a meniscus tear and sprain in the right knee, neck and back sprains,

headaches, left shoulder strain, bicipital tendonitis, right elbow contusion, memory

and focus problems, and driving phobia and anxiety.

      On May 26, Safeco responded: “After review of the information within our file

and the documentation you have provided, we have determined that [you were]

adequately made whole by the underlying settlement” with the at-fault driver.3

Safeco added, however, that it “was willing to re-evaluate this matter if additional

documentation is provided. Specifically, we are requesting all medical records from

three years prior to the motor vehicle accident, [and] records from your [ ]

Emergency Room treatment.” From June 30 to December 17, 2016, Safeco sent six




2     For ease of reference, communications and documents sent to Safeco by Mr.
Culichia’s attorney will be described as if sent directly from Mr. Culichia.
3      Even though it maintained that Mr. Culichia had been made whole, Safeco
did set aside $17,000 as a reserve of potential liability on his claim.

                                           3
more letters,4 each indicating its willingness to re-evaluate its decision if Mr.

Culichia provided documentation. On January 30, 2017, it sent another letter

informing him that his file was being inactivated but stating it would reopen and

re-evaluate the claim if necessary. Mr. Culichia did not respond to these letters.

      On December 4, 2017—thirty-two months after the accident and twenty-one

months after the First Demand—Mr. Culichia submitted a supplemental demand

letter, this time indicating that the accident had caused him traumatic brain injury

that limited his ability to experience pleasure, triggered mood swings, and reduced

his motivation. He requested that Safeco pay him the policy limit of $250,000

(“Second Demand”). On December 28, Safeco requested complete copies of testing

data and associated studies from scans and neurological and neuropsychological

evaluations; an executed medical authorization form; and the opportunity to obtain

Mr. Culichia’s statement.

      On January 4, 2018, Mr. Culichia wrote:

             Enclosed please find a disc containing the data you
             requested from Cerescan. The other diagnostic studies
             have been requested and will be forwarded upon receipt.
             As far as Dr. Helffenstein’s actual testing data, it cannot
             be provided by Dr. Helffenstein without an Order of the
             Court. It can be forwarded directly to another expert.

On February 4, Safeco requested that Mr. Culchia have the testing data sent to its

retained neuropsychologist, Dr. Suzanne M. Kenneally. On February 21, Mr.

Culichia responded that the data was ready for transmittal, but he requested that


4    Dated June 30, August 8, September 28, October 24, November 23, and
December 17, 2016.

                                           4
Dr. Kenneally complete all testing prior to receipt of the raw data “to avoid any

problems with manipulation of tests of your insured.” On February 22, Safeco

clarified that it needed a professional to review the records and raw testing data to

provide an opinion. On February 23, Mr. Culichia responded that he did not have an

issue with undergoing an independent medical exam later. But because he believed

the statute of limitations was about to run on March 11, 2018, he requested a

tolling agreement, which Safeco said was a “very good idea.”

      On March 1, 2018, without further response, Mr. Culichia filed this lawsuit

against Safeco in the Colorado District Court for Denver County. Prior to filing, he

never produced the actual neurological test data upon which he based his traumatic

brain injury claim. On April 25, Safeco removed the case here on diversity of

citizenship grounds.5 See 28 U.S.C. §§ 1332, 1441(a), and 1446. The Amended

Complaint contains two causes of action. First, Mr. Culichia seeks $250,000 for

alleged unreasonable delay or denial of underinsured motorist benefits under the

policy. Second, he claims up to two times the covered benefit as statutory damages

under Colo Rev. Stat. § 10-3-1116, which provides that a claimant “whose claim for

payment of benefits has been unreasonably delayed or denied may bring an action

in a district court to recover reasonable attorney fees and court costs and two times

the covered benefit.”6


5     Mr. Culichia is a resident of Colorado. Safeco is incorporated under the laws
of New Hampshire and maintains its principle place of business in Massachusetts.
(See Am. Compl., Doc. 4, at 4–5.)
6     Mr. Culichia calculated his actual damages, in the scheduling order, as
$2,701,993.43. (Doc. 18, at 7.)

                                          5
      During discovery, the parties had a dispute of some significance. Mr. Culichia

underwent a mental examination on August 1, 2018 and had agreed to a physical

examination on November 9, 2018. See Fed. R. Civ. P. 35(a)(1). But four days before

the physical examination, he refused, arguing that Safeco should not be able to cure

its alleged delay or denial of benefits by obtaining an independent medical exam

during discovery. (See Doc. 27, at 1; see also generally Doc. 29.) Safeco moved to

compel, and Magistrate Judge Kathleen M. Tafoya granted the motion. (Doc. 31.) In

her order, she opined:

             Unfortunately, because of Plaintiff’s twenty-one-month
             delay in submitting his supplemental medical records and
             renewed demand to Safeco, the statute of limitations
             became an issue and Plaintiff was forced to file suit on
             March 1, 2018 while the claim was under investigation by
             Safeco. At that time, there is no question that Plaintiff’s
             December 4, 2018 renewed claim based on new information
             and new medical records and evaluations was actively
             being investigated by Safeco and the claim had not been
             denied. . . . To deny Safeco the opportunity to fully examine
             the Plaintiff and explore the new medical evidence would
             be manifestly unfair simply because Plaintiff himself
             delayed evaluation and treatment and almost allowed his
             statute of limitations to run out.

(Id. (emphasis in original).) She further found that “whether or not Safeco refused to

enter into a tolling agreement with Plaintiff after Plaintiff’s own unexplained delay

in seeking additional treatment for fifteen months is completely irrelevant.” (Id. at

n.1.) On June 4, 2019, Mr. Culichia had a physical examination. The discovery

period otherwise closed on April 8, 2019. The deadline for dispositive motions was

July 31, 2019. On July 18, 2019, Safeco filed the instant, and only, motion for

summary judgment, which is ripe for review by the Court.

                                           6
II.    ANALYSIS

       The purpose of a summary judgment motion is to assess whether trial is

necessary. White v. York Int’l Corp., 45 F.3d 357, 360 (10th Cir. 1995). Summary

judgment is appropriate if there is no genuine dispute of material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Adamson v.

Multi Cmty. Diversified Servs., Inc., 514 F.3d 1136, 1145 (10th Cir. 2008). A fact is

material if it could affect the outcome of the suit under governing law; a dispute of

fact is genuine if a rational jury could find for the nonmoving party on the evidence

presented. Id. If a reasonable juror could not return a verdict for the nonmoving

party, summary judgment is proper, and there is no need for a trial. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). On a motion for summary judgment, the moving

party bears the burden of demonstrating no genuine issue of material fact exists.

Adamson, 514 F.3d at 1145.

       In deciding whether the moving party has carried its burden, courts do not

weigh the evidence and instead must view it and draw all reasonable inferences

from it in the light most favorable to the nonmoving party. Adamson, 514 F.3d at

1145. But neither unsupported conclusory allegations nor mere scintillas of

evidence are sufficient to demonstrate a genuine dispute of material fact on

summary judgment. Maxey v. Rest. Concepts II, LLC, 654 F. Supp. 2d 1284, 1291

(D. Colo. 2009). “If a party fails to properly support an assertion of fact or fails to

properly address another party’s assertion of fact, a court may . . . consider the fact

undisputed for the purposes of the motion.” Fed. R. Civ. P. 56(e)(2).



                                            7
      Mr. Culichia’s breach of contract and statutory claims are both premised on

alleged unreasonable delay or denial of benefits. Safeco, in its motion, argues that

both claims fail because Mr. Culichia did not satisfy the policy’s conditions

precedent. Safeco further submits that the claim for unreasonable denial of

insurance benefits is untenable because it was actively investigating his claim when

he filed suit. Mr. Culichia responds by noting he submitted to medical examinations

and provided records after the initiation of this lawsuit. He blames Safeco for

“wait[ing] two and a half years” to make certain documentary and examination

requests. He argues he did everything possible to comply with the policy before he

believed the statute of limitations would run.

      In cases, like this one, based on diversity jurisdiction over state-law claims, a

federal court applies the substantive law of the state in which it sits. Burnham v.

Humphrey Hosp. Reit Tr., Inc., 403 F.3d 709, 712 (10th Cir. 2005). The proper

construction of unambiguous contracts, including insurance policies, is a question of

law. U.S. Fid. & Guar. Co. v. Budget Rent-A-Car Sys., Inc., 842 P.2d 208, 211 (Colo.

1992). To succeed on a claim for breach of contract, a plaintiff must show: (i) the

existence of a binding agreement; (ii) the plaintiff’s performance of its obligations

(or some justification for its non-performance); (iii) the defendant’s failure to

perform its obligations; and (iv) resulting damages. Xtreme Coil Drilling Corp. v.

Encana Oil & Gas (USA), Inc., 958 F. Supp. 2d 1238, 1243 (D. Colo. 2013) (citing

Western Distributing Co. v. Diodosio, 841 P.2d 1053, 1058 (Colo. 1992)).




                                            8
      The parties’ dispute centers on the middle two of these factors. Safeco points

out that its obligation to pay, should a covered injury occur, does not arise unless

and until its insured supplies it with medical records and undergoes a physical

examination upon demand. Under Colorado law, “performance of a duty subject to a

condition cannot become due unless the condition occurs or its non-occurrence is

excused.” Jensen v. Am. Family Mut. Ins. Co., 683 P.2d 1212, 1214 (Colo. App. 1984)

(quoting Restatement (Second) of Contracts § 225(1)); see also Harris v. Allstate Ins.

Co., No. 09-CV-01953LTBMJW, 2010 WL 2543560, at *4 (D. Colo. June 22, 2010)

(granting summary judgment on breach of contract claim for failure of the plaintiff

to comply with a condition precedent to payment).

      Both Jensen and Harris involved an insurer’s non-payment pursuant to

insurance policies. In Jensen, the Colorado Court of Appeals affirmed a jury verdict

for an insurer on a claim for willful and wanton failure to pay benefits. The jury’s

findings that the company’s requests for a physical examination were reasonable

and that the insured had refused to comply with that condition precedent barred

recovery by the insured. 683 P.2d at 1213–14. In Harris, which the parties here

both discuss, this Court entered summary judgment for an insurer on both bad faith

and breach of contract claims when its insured had refused to authorize release of

medical records and did not submit to a medical examination, each of which were

required conditions precedent to coverage under the relevant policy. No. 09-cv-

01953-LTB, 2010 WL 2543560, at *4 (D. Colo. June 22, 2010).




                                           9
      Here, the Court, as an initial matter, construes the claims in this case as

being asserted with respect to injuries outlined in the Second Demand. Mr. Culichia

does not argue that Safeco’s initial response to the First Demand was a breach or

unreasonable. His eighteen-month silence following the May 26, 2016 letter tacitly

confirms this. And to the extent any distinctly First-Demand claims could be

implied from the Amended Complaint (which does not divide Safeco’s conduct into

two distinct alleged denials), such claims would fail, just as the claims in Jensen

and Harris, for Mr. Culichia’s non-compliance with the policy’s conditions

precedent. There is no question that he did not supply Safeco with any medical bills

or records in connection with the First Demand.

      The question therefore is whether there has been any undue delay or denial

of payment with respect to the Second Demand. As Magistrate Judge Tafoya noted

in her order compelling a Rule 35 examination, at the time Mr. Culichia filed this

case, his “renewed claim based on new information and new medical records and

evaluations was actively being investigated by Safeco and the claim had not been

denied.” The circumstances reflected by this summary have not changed.

      Mr. Culichia still fails to present facts showing his demands have been

denied, and he cannot recover damages for an allegedly wrongful denial of benefits

when there has been no denial. See, e.g., Cork v. Sentry Ins., 194 P.3d 422, 427

(Colo. App. 2008). To the extent they are related to Safeco’s assessment of the

Second Demand, Mr. Culichia’s claims therefore appear unripe for adjudication. See

Los Alamos Study Grp. v. U.S. Dep’t of Energy, 692 F.3d 1057, 1065 (10th Cir. 2012)



                                          10
(“A claim is not ripe for adjudication if it rests upon contingent future events that

may not occur as anticipated, or indeed may not occur at all.” (quoting Texas v.

United States, 523 U.S. 296, 300 (1998) (internal quotation marks omitted))). And

although Safeco makes no argument to this effect, the lack of a live dispute with

respect to denial of this claim implicates the Court’s subject matter jurisdiction,

which the Court must assess sua sponte. New Mexicans for Bill Richardson v.

Gonzales, 64 F.3d 1495, 1498–99 (10th Cir. 1995); see also Vista Pointe Townhome

Ass’n Inc. v. Auto-Owners Ins. Co., No. 16-cv-0973-MSK-NYW, 2018 WL 1773407, at

*4 (D. Colo. Apr. 13, 2018) (dismissing breach of contract claim against insurer

without prejudice for lack of subject-matter jurisdiction where the claim was

predicated on anticipation that the insurer would not pay and there had been no

concrete refusal).

      If the claims are properly before the Court, Safeco is correct that there is no

genuine issue of material fact that it breached any contractual obligation at the

time of filing. Nearly two years after denying the First Demand, and having sent

eight unanswered follow-up letters, each requesting additional documentation,

Safeco turned its attention to the revised Second Demand the same month it

received notice of the significantly more serious injuries alleged by that demand.

Safeco then sought, as was its right under the policy, complete copies of all relevant

medical records and an examination. Mr. Culichia’s notion that Safeco did “no

investigation for two and a half years” forgets that, in the first of those years, he

made no concrete claim at all, and in the second eighteen months, he provided none



                                           11
of the documentation the policy required him to supply in order to trigger a duty by

Safeco to pay. Thereafter, up until this lawsuit commenced, Mr. Culichia still had

not provided the necessary papers. During all this time, unarmed with materials,

Safeco had no practical ability, and more importantly, no contractual or statutory

duty to investigate. Safeco is not, at this time, liable to Mr. Culichia for any

unreasonable pre-suit delay in responding to the Second Demand. Safeco is

obligated to investigate and assess the information it has been provided since the

suit was filed, and there is no evidence that it is not doing so. So, Safeco’s conduct

before or since the filing of this case does not suggest it has breached any duty

under its agreement.

      Finally, the Court makes no comment as to whether its partial judgment in

favor of Safeco forecloses Mr. Culichia’s ability to bring similar claims should the

company unreasonably delay or deny him benefits in relation to this accident. It is

not convinced, there having been no denial of the Second Demand, that the parties’

assumption regarding the statute of limitations deadline for filing was correct. See,

e.g., Cork, 194 P.3d at 427–28. The Court merely decides that, as presented and at

the time of filing, Mr. Culichia’s denial and delay claims fail as a matter of law.




                                           12
III.   CONCLUSION

       For the foregoing reasons, Safeco’s motion for summary judgment (Doc. 43) is

GRANTED IN PART.7 The Amended Complaint (Doc. 4) is DISMISSED

WITHOUT PREJUDICE.




       Dated: September 18, 2019.


                                      BY THE COURT:



                                      _______________________
                                      Daniel D. Domenico
                                      United States District Judge




7     The motion is granted “in part” to the extent Safeco sought dismissal with
prejudice. Though the motion does not specify whether it seeks dismissal with
prejudice, the Court infers that it does from the arguments advanced.

                                        13
